FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                    UNITED STATES COURT OF APPEALS                    July 8, 2008
                                                                 Elisabeth A. Shumaker
                                 TENTH CIRCUIT                       Clerk of Court


 JOHN C. HADDEN,

               Petitioner - Appellant,                  No. 07-8068
          v.                                           (D. Wyoming)
 JIM M. SCHOMIG, Warden High                    (D.C. No. 03-CV-207-WFD)
 Desert Penitentiary; ROBERT
 ORTEGA, Wyoming Department of
 Corrections Director; PATRICK J.
 CRANK, Wyoming Attorney General,
 in their official capacities,

               Respondents - Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.


      John C. Hadden was convicted by a Wyoming state-court jury of

committing first-degree sexual assault in Rock Springs. He claims that the

evidence at trial could not support a guilty verdict beyond a reasonable doubt.



      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
His best argument in that regard is that the victim did not identify him at trial or

in a prior photo array and she consistently had given a description of her assailant

that could not possibly fit Mr. Hadden. In addition, he points to the impeachment

of a critical state witness, Christopher Hobbs, a teenager who was with him in

Rock Springs at the time of the assault. Mr. Hadden notes inconsistencies

between Hobbs’s testimony and his prior statements, and he emphasizes that

Hobbs had a motive to lie because he was having an intimate relationship with

Mr. Hadden’s estranged wife, who allegedly wished Mr. Hadden to be charged

with the offense so that she could obtain full custody of their child.

         On appeal to the Wyoming Supreme Court, however, that court, relying on

Hobbs’s testimony, circumstantial evidence, and Mr. Hadden’s statement to a

police investigator admitting a sexual encounter with the victim during the night

of the assault, ruled that the evidence was sufficient to support the jury verdict.

See Hadden v. State, 42 P.3d 495, 504–05 (Wyo. 2002). Mr. Hadden then sought

relief under 28 U.S.C. § 2254 in the United States District Court for the District

of Wyoming. Although troubled by the evidence, the district court determined

that it could not set aside the state supreme court’s decision. We granted

Mr. Hadden a certificate of appealability (COA) permitting him to appeal to this

court. See 28 U.S.C. § 2254(c) (requiring COA to appeal dismissal of claim

under § 2254). But after a careful review of the evidence, we affirm the district

court.

                                          -2-
      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

establishes deferential standards of review for state-court factual findings and

legal conclusions. “AEDPA . . . mandates that state court factual findings are

presumptively correct and may be rebutted only by ‘clear and convincing

evidence.’” Saiz v. Ortiz, 392 F.3d 1166, 1175 (10th Cir. 2004) (quoting

28 U.S.C. § 2254(e)(1)). And legal conclusions are afforded substantial

deference. If the federal claim was adjudicated on the merits in the state court,

      we may only grant federal habeas relief if the habeas petitioner can
      establish that the state court decision “was contrary to, or involved
      an unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States,” or “was
      based on an unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.”

Id. (quoting 28 U.S.C. 2254(d)(1) and (2)). As we have stated:

      Under the “contrary to” clause, we grant relief only if the state court
      arrives at a conclusion opposite to that reached by the Supreme Court
      on a question of law or if the state court decides a case differently
      than the [Supreme] Court has on a set of materially indistinguishable
      facts. Under the “unreasonable application” clause, relief is provided
      only if the state court identifies the correct governing legal principle
      from the Supreme Court’s decisions but unreasonably applies that
      principle to the facts of the prisoner’s case. Thus we may not issue a
      habeas writ simply because we conclude in our independent judgment
      that the relevant state-court decision applied clearly established
      federal law erroneously or incorrectly. Rather, that application must
      also be unreasonable.

Gipson v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004) (brackets, citations, and

internal quotation marks omitted). “Because sufficiency of the evidence is a

mixed question of law and fact, . . . we apply both 28 U.S.C. § 2254(d)(1) and

                                         -3-
(d)(2) when reviewing sufficiency of the evidence on habeas.” Diestel v. Hines,

506 F.3d 1249, 1267 (10th Cir. 2007) (brackets and internal quotation marks

omitted). “Evidence of guilt is sufficient if after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. (internal

quotation marks omitted).

      Mr. Hadden contends that we should not defer to the Wyoming Supreme

Court’s decision upholding the sufficiency of the evidence because that court

relied on a tape recording of Mr. Hadden’s statement to the police and neither the

recording nor a transcript of the recording was in evidence before the jury. (The

transcript had been in the state-court record on appeal because of Mr. Hadden’s

challenge to the trial court’s refusal to suppress his statement.) We are not

persuaded. To be sure, the Wyoming Supreme Court’s opinion refers to the tape.

Nevertheless, evidence of Mr. Hadden’s statement was presented to the jury

through the testimony of the officer who took the statement. Even if the state

supreme court inadvertently relied on the transcript of the tape recording, rather

than the officer’s account of the statement, Mr. Hadden has not shown, or even

argued, how he was prejudiced by the error. He has not pointed to anything that

could have influenced the court’s decision that was in the transcript but not

testified to by the officer. Accordingly, we see no reason not to defer to the

Wyoming Supreme Court’s decision under ordinary AEDPA deference.

                                         -4-
      Applying that deference, we agree with the district court that Mr. Hadden is

not entitled to relief under § 2254. We need not repeat the thorough analysis of

the evidence in the opinions of the Wyoming Supreme Court and the federal

district court. Both opinions cogently explain how a rational juror could have

been convinced beyond a reasonable doubt of Mr. Hadden’s guilt. We add only a

few observations. First, despite the impeachment of Hobbs (whose

inconsistencies, we might add, are not as remarkable as Mr. Hadden suggests), his

account bears strong indicia of reliability. He reported Mr. Hadden’s confession

of a rape when there was no apparent way that he could have heard that a rape

had been alleged on the night that he and Mr. Hadden had been in Rock Springs.

Mr. Hadden and Hobbs apparently left Rock Springs on the night of the assault

and they lived in Florida. No investigator had come looking for either

Mr. Hadden or Hobbs. After Hobbs’s accusation, documentary evidence was

uncovered that Mr. Hadden and Hobbs had been in Rock Springs on the night of

the assault, and a photograph taken during their trip showed Mr. Hadden wearing

a cap that looked like the one left in the victim’s car. Moreover, when

Mr. Hadden was interviewed by a police investigator, he confirmed having a

sexual encounter with the victim, although he denied raping her. Finally,

although the victim clearly recollected an assailant who did not look like

Mr. Hadden (perhaps because of her intense intoxication), she insisted that the

assailant was the same man as the one with whom she had left the bar and who

                                        -5-
had left his hat in her car, and Mr. Hadden admitted both leaving the bar with her

and leaving his cap in her car.

      We AFFIRM the district court’s dismissal of Mr. Hadden’s § 2254

application.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -6-